Citation Nr: 1236633	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to March 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and a June 2011 decision by the VA Pension Management Center in St. Paul, Minnesota,   A hearing before the undersigned Veterans Law Judge was held at the RO in July 2012 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss, as defined by VA.

2.  Left ear hearing loss did not onset in service and is not related to service.

3.  Tinnitus did not onset in service and is not related to service.

4.  The Veteran did not have active wartime service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).   

2.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   

3.  The criteria for non-service connected pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained probative medical opinions as to the etiology and severity of the reported disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of noise exposure during service, notably exposure to a grenade explosion during basic training.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303 , 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The March 1975 enlistment examination record reflects normal clinical findings for the ears and negative histories as to hearing loss or ear trouble.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
NT
5
LEFT
25
15
5
NT
15

The service treatment records reflect no complaints or findings suggestive of hearing loss or tinnitus.  The February 1977 separation examination reflects normal clinical findings for the ears.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NT
15
LEFT
15
15
15
NT
15

The examiner indicated that the Veteran had no disability.  On March 1, 1977, the Veteran indicated that there had been no change in his medical condition since his February 1977 separation examination.  

A May 1998 VA treatment record reflects the Veteran's history of constant tinnitus for the previous four to five months.  He reported a positive noise history and indicated that he was "supposed to wear ear protection."  Air conduction was within normal limits through 4000 bilaterally with a slight roll off in the highs.  Speech reception thresholds and speech discrimination scores were within normal limits.  The Veteran was diagnosed with slight high frequency loss with normal word understanding for speech and was counseled about the test results and the importance of hearing conservation measures.

An August 1999 VA treatment record reflects the Veteran's history of increasing tinnitus.  The Veteran reported a history of "loud noise exposure both in the military (grenade, close range and m60's)" and post military due to his work as a pressman.  He reported that he used hearing protection.  

A July 2000 VA treatment record reflects the Veteran's history of tinnitus, which he believed was getting louder.  The record notes that the Veteran's hearing had not changed from past tests.  The examiner diagnosed the Veteran with stable slight high frequency drop with normal word understanding for conversational levels of speech.  

A March 2001 VA treatment record reflects a history of tinnitus and exposure to "loud noises" at work.  The record notes that the Veteran had hearing loss per prior audiometry.  

An August 2008 VA treatment record reflects the Veteran's history of tinnitus since a grenade went off in basic training.  He denied a history of hearing loss.  The Veteran was diagnosed with tinnitus, chronic in nature related to a grenade explosion while in basic training.  

A November 2008 VA treatment record reflects the Veteran's history of military noise exposure from basic training when a grenade went off by his right ear.  His nonmilitary and recreational noise exposure included working in a printing shop in which hearing protection devices were used.  The Veteran also reported a history of diminished hearing acuity since approximately 1995.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
25
20
25
30
40

A September 2009 VA treatment record reflects the Veteran's history of a decrease in hearing acuity since the November 2008 evaluation and continued tinnitus.  He also presented a history of "a sudden loss of hearing in the left ear following an explosion."  He reported that he worked as a printer for many years, where he was exposed to loud noise, and that for the previous seven years he worked with a fork-hauler 40 foot press several days a week and wore hearing protection.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
15
25
30
20
45

An August 2011 VA examination record reflects the Veteran's history of military noise exposure from a grenade explosion and working as a clerk typist.  He also reported nonmilitary noise exposure from working as a typesetter and "some shooting."  He reported a history of tinnitus which he "believe[d] started in service."  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
15
15
20
25
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner noted that based on the Veteran's history and review of the claims file, it was reasonable to assume the Veteran was exposed to hazardous noise levels during service.  The examiner further noted that the electronic hearing testing conducted at enlistment and discharge showed the Veteran did not have hearing damage while in service, as shown by the lack of a significant threshold shift beyond normal variability.  Thus, the examiner found the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in service.  

Although the evidence suggests the existence of in-service noise exposure, service connection is not warranted for hearing loss.  Service connection is not warranted for right ear hearing loss because the probative evidence does not indicate the existence of a current disability:  the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are never 40 decibels or higher; at least three of the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are never 26 decibels or greater, and the speech recognition scores are never less than 94 percent.  The Board acknowledges that the record reflects assessments of hearing loss.  It is clear that these assessments were not made under the purview of 38 C.F.R. § 3.385, however; as is required.  As such, the assessments have no probative value and are not a basis on which service connection can be granted.  A current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Thus, although the evidence shows in-service noise exposure and diminished hearing acuity, the probative evidence does not show that the Veteran has such a service-connectable disability in the right ear; service connection is not warranted for right ear hearing loss.  

Service connection is not warranted for left ear hearing loss because the probative evidence does not suggest that the left ear hearing loss onset in service or is causally related to service, to include any noise exposure therein.  Initially, the Board notes that the evidence does not suggest that left ear hearing loss onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of hearing loss, and the initial evidence suggestive of hearing loss dates more than 20 years after separation, during which time the Veteran incurred occupational noise exposure.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the Veteran has competently reported left ear hearing loss during service.  Even assuming this history is an allegation of continuity of symptomatology, however, the current history of continuity is not credible in light of the negative history of hearing loss at separation and the initial histories of hearing loss only since the 1990s, as noted on the September 2008 claim and the November 2008 VA treatment record.  The record also does not contain any probative evidence linking the hearing loss to service, to include any noise exposure therein, though it does include a competent and probative opinion that the hearing loss was less likely than not caused by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that, in explaining how he came to this determination, the examiner noted the absence of evidence of hearing loss at separation.  The examiner did not rely solely on the normal limits on audiometric testing at separation, however; rather, the examiner relied on the absence of evidence suggestive of a significant threshold shift between entrance and separation.  This is an appropriate, and adequate, rationale for the examiner's opinion.  Cf. Hensley, supra.  The Board further acknowledges that the examiner did not explicitly address the diminution of hearing acuity at 2000 Hz between entrance and separation.  However, it appears that the examiner considered this diminution but found it was not a "significant" threshold change.  Thus, the Board finds the examiner's opinion is highly probative.  

Service connection is also not warranted for tinnitus because the probative evidence does not suggest that the tinnitus onset in service or is causally related to service, to include any noise exposure therein.  The record does not suggest that tinnitus onset in service or existed continuously since service.  The service treatment and examination records are silent as to any complaints suggestive of tinnitus, and the initial evidence suggestive of tinnitus dates approximately 21 years after separation, during which time the Veteran incurred occupational noise exposure.  See Maxson, supra.  The Board acknowledges that the Veteran has competently reported tinnitus during and since service.  Although the Veteran is competent to report the existence of symptoms suggestive of tinnitus from service to the present, this history is less credible and less probative than the evidence that the tinnitus onset after service, notably the history provided at the time of initial treatment that the tinnitus onset in approximately January 1998.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  The record also does not contain any probative evidence linking the Veteran's tinnitus to service, to include any noise exposure therein.  The Board acknowledges that a VA medical professional opined that the tinnitus was due to the reported in-service explosion.  This opinion was based on the Veteran's history of tinnitus that onset in service, however.  Based on the contradictory evidence that tinnitus onset after service, the Board finds the opinion is not probative evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  

In sum, the Board finds the evidence does not suggest that the Veteran has right ear hearing loss, as defined by VA, or left ear hearing loss or tinnitus that onset in service or is causally related to service.  As such, the claims of service connection are denied.  

Claim of Pension

Notice and Assistance

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in decisions issued in June 2011, VA informed the Veteran of the regulations governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in a November 2011 statement of the case.  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Non-Service Connected Pension Benefits


The Veteran seeks non-service connected VA pension benefits.  To be eligible for the pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

In this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from May 8, 1975, through March 1, 1977.  The Board acknowledges that the Veteran enlisted on March 20, 1975.  The corresponding enlistment contract, DD Form 4, documents that the Veteran was delayed from entry into active duty until May 8, 1975, however.  The Board further acknowledges that the Veteran contends that he actually entered active duty on May 7, 1975, and that he has submitted a lay statement as corroborative evidence.  However, the reported histories of entering active duty on May 7, 1975, are not credible in light of the consistent reference in the Veteran's service records, particularly the signed May 8, 1975, enlistment contract, that the Veteran entered active duty on May 8, 1975.   

The Veteran did not have active service during the Vietnam conflict because his active service began after May 7, 1975.  Thus, the Veteran has not had the requisite "wartime" service, and the claim for non-service connected pension must be denied due to the lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Non-service connected pension benefits are denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


